Appellant's motion for a rehearing is based upon four of the grounds which he urged for a reversal of the judgment upon the original submission of this case. The first is based on race discrimination in the selection of the grand jury, the third upon some claimed error in the court's charge, and the fourth upon the court's action in declining to permit appellant to recall a witness for further cross-examination. These complaints are fully discussed in our original opinion and we think they were properly disposed of. Therefore, we see no need for again entering upon an extended discussion thereof.
Appellant's second complaint is based upon the court's action in declining to sustain his motion for a mistrial and to enter an order accordingly because Mr. Beckworth, the arresting officer, while testifying, volunteered the statement that after he had placed appellant under arrest he showed him the pistol with which the alleged offense was committed. In his motion appellant contends that our decision of the question on this appeal is in conflict with our opinion on the former appeal of this case. We are unable to agree with him. On the former appeal of this case, it was shown that the officer was permitted to testify not only that appellant showed him the pistol but to other statements made as to where he was and what he did at the time of the homicide, etc., and the State was then permitted to show by the arresting officer that appellant's statements were not and could not be true. There was no question about the identity of the pistol which caused the death of the deceased. There was testimony from other witnesses who appeared at the scene of the homicide before the officers arrested appellant who testified that appellant showed them the pistol and told them just how it happened that the pistol was discharged. It is obvious that the question now presented is quite different from that presented on the former appeal of his case.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has *Page 628 
been examined by the Judges of the Court of Criminal Appeals and approved by the Court.